Citation Nr: 1425992	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-36 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of arthrotomy of the right knee joint, post right total knee arthroplasty, currently assigned a 30 percent disability evaluation.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to May 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Virtual VA paperless claims processing system includes an electronic copy of a May 2014 Appellate Brief Presentation submitted by the Veteran's representative.  Otherwise, all pertinent documents contained in the Virtual VA claims processing system are also contained in the paper claims file.  The Veterans Benefit Management System does not currently include any documents pertaining to the Veteran's case.
 
The Veteran provided testimony at an August 2009 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This appeal was the subject of a Board remand dated in September 2009. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2014 Appellate Brief Presentation, the Veteran's representative asserted that, if there was insufficient evidence in the claims file currently to grant a rating of 60 percent for the Veteran's right knee disability, the case should be remanded for a new examination because it has been nearly four years since he was last examined.  The representative also noted that the Veteran's VA treatment records pertaining to his right knee had not been updated since 2010.  The Board agrees with these observations and finds that VA's duty to assist includes providing the Veteran's with a more contemporaneous VA examination and obtaining all additional relevant records of VA treatment since 2010.  See 38 U.S.C.A. § 5103A(a)-(d).

In addition, the Veteran's representative requested that the Board defer adjudication of the issue of entitlement to TDIU pending the outcome of the increased rating claim because it could affect whether the scheduler criteria for TDIU are met.  The Board agrees.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all records of VA and non-VA health care providers who have treated his service-connected right knee disability from the since 2010.
 
After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain all potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include all potentially relevant VA treatment records dated since 2010.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.

2.  Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity and manifestations of his service-connected right knee disability.  

The examiner should take a complete history from the Veteran regarding his service-connected right knee disability.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected right knee disability and report all signs and symptoms necessary for rating the disability, including the range of motion in degrees.  

The examiner should further discuss whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

He or she should also address the functional limitations of the Veteran's service-connected right knee disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  To the extent feasible, any additional functional limitation should be expressed as limitation of motion of the knee in degrees.  

In addition, the examiner should discuss the effect of the Veteran's right knee disability on his ability to secure or maintain substantially gainful employment.  The examiner is advised that the Veteran's Social Security Administration records include his description of being employed as a brick packager from June 1983 to May 2003.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file must be made available for review.

3.  The AOJ should then conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



